           Case 1:12-cv-02412-CCB Document 303 Filed 04/09/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


LUIS RULLAN                                   *

       V.                                     *       CIVIL NO. CCB-12-2412

JILL GODEN, ET AL.                            *

*      *       *       *       *      *       *       *       *      *       *       *       *

                                MEMORANDUM AND ORDER


       Currently pending are Plaintiff’s Motion to Vacate Protective Order (ECF 57) (“Motion”)

(ECF No. 300), Defendants' Opposition to Motion to Vacate Protective Order (“Opposition”) (ECF

No. 301), and Plaintiff’s Reply in Support of Rullan's Motion to Vacate Protective Order (“Reply”)

(ECF No. 302). For the reasons noted below, plaintiff’s Motion (ECF No. 300) is denied in part,

and granted in part.

       On January 31, 2014, the court entered a Protective Order (ECF No. 57) that governed

discovery in this case and which allowed the parties to designate certain materials as

“confidential.” In their Motion, plaintiff asks that the Protective Order be vacated so that they may

respond to a federal grand jury subpoena served on plaintiff’s counsel which requests documents

concerning the defendants in this case. (ECF No. 300 at 1). Plaintiff argues that vacating the

Protective Order will not prejudice the defendants because: 1) the information to be disclosed is

at least six years old; 2) only a small number of documents were produced pursuant to the

Protective Order; and 3) the defendant companies have not operated in over six years, and one

defendant filed for bankruptcy in April 2018. (Id. at 2).
         Case 1:12-cv-02412-CCB Document 303 Filed 04/09/21 Page 2 of 3



       Defendants oppose the Motion, asserting that plaintiff should have to disclose the substance

of the grand jury subpoena and advise defendants and the court as to exactly which documents

subject to the Protective Order would be produced in response to the subpoena. (ECF No. 301 at

2). Defendants further maintain that, if the court is inclined to enter an order permitting plaintiff

to produce documents subject to the Protective Order in response to the grand jury subpoena, such

an order should be narrowly tailored, and should not vacate the Protective Order in its entirety.

(Id.) Rather, defendants argue that plaintiff should only be permitted to produce documents

responsive to the subpoena, and should be required to disclose to defendants which documents

have been produced as well as produce a copy of the grand jury subpoena to defendants. (Id.) In

reply, plaintiff asserts that the Protective Order should be vacated in its entirety because: 1) good

cause exists to vacate the Protective Order; 2) defendants will not suffer prejudice; 3) defendant

companies cannot oppose the motion and individual defendants Goden and Greenberg lack

standing to do so on the company‘s behalf; and 4) defendants' request to receive information about

the grand jury investigation is completely inappropriate. (ECF No. 302 at 3-6).

       The court has considered the respective arguments of counsel and concludes that it is not

appropriate to vacate the Protective Order in its entirety at this time. The focus of plaintiff’s

Motion was to allow plaintiff to produce documents in response to the grand jury subpoena. It

was only in plaintiff’s Reply that they raised other potential uses for the documents which are

subject to the Protective Order. Based on the record currently before the court, the court concludes

that it is appropriate to permit relief from the Protective Order so that plaintiff can comply with

the federal grand jury subpoena served on plaintiff’s counsel. Other possible uses for the

documents which plaintiff argues support vacating the Protective Order are not currently at issue,

are not detailed for the court, and, therefore, are not ripe for the court's consideration. Plaintiff’s



                                                  2
         Case 1:12-cv-02412-CCB Document 303 Filed 04/09/21 Page 3 of 3



assertion that the burden associated with seeking further relief from the Protective Order outweighs

the reasons to keep the Protective Order in place is unavailing. Moreover, defendants' request to

be provided with a copy of the grand jury subpoena or the records produced in response to the

subpoena are rejected as unsupported by any legal authority and inconsistent with the broad scope

of secrecy afforded to grand jury proceedings. Therefore, the court concludes that an order

permitting plaintiff’s counsel to produce documents subject to the Protective Order which are

responsive to the federal grand jury subpoena is appropriate.

       ACCORDINGLY, IT IS HEREBY ORDERED this 9th day of April, 2021 that:

       1. Plaintiff’s Motion (ECF No. 300) is DENIED IN PART, AND GRANTED IN PART.

       2. Plaintiff’s Motion is denied insofar as it seeks to vacate the Protective Order in this case;

and

       3. Plaintiff’s Motion is granted for the limited purpose of allowing plaintiff to produce

documents subject to the Protective Order in this case in response to the federal grand jury

subpoena that has been served upon plaintiff’s counsel.



Date: April 9, 2021                            ______/s/_______________________
                                               Beth P. Gesner
                                               Chief United States Magistrate Judge




                                                  3
